An unpub|isliied order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

GREGG JOHNSON, No. 64994
Appe]lant,

 F!LED

JAMIE JOHNSON,
Respondent. s_|UN 25 2(]1£¢

TRAC|E K. LINDEMAN
cLERK FsuPREME comm
av 
DEPUTY CLERK
ORDER DISMISSING APPEAL
On March 10, 2014, this court gave appellant 40 days to file
and serve his civil proper person appeal statement. Appellant"s civil
appeal statement was due in this court by April 21, 2014. To date,
appellant has failed to file his civil proper person appeal statement or
otherwise respond to this court"s directive Accordingly, we conclude that
appellant has abandoned this appeal, and we

ORDER this appeal DISMISSED.

p»`cl<:ucu]o

Pickering J

""@-4..)1 _1,]’

Parraguirre

 

cc: I~Ion. Linda l\/I. Gardner_.»District Judge
Gregg Johnson
J ill K. Whitbeck
Washoe District Court Clerk

SLJPHEME Counr
0F
NEvAnA

¢‘011‘)47»‘\ 
1 ' 0